Title: To George Washington from Thomas Mifflin, 2 September 1793
From: Mifflin, Thomas
To: Washington, George


          
            Sir
            Philade. 2d Sept. 1793
          
          I have the honor to lay before you, copies of several letters, which I have recd from
            the French Consul, respecting the approach of a very considerable body of armed
            Deserters, from the French Ships of War, now lying at New York and expressing his
            solicitude to obtain the aid of the Militia, in executing a Warrant, which the Chief
            Justice has issued, for apprehending them. With that
            view, as well as to preserve the public peace (obviously at this moment endangered) I
            have given orders (a copy of which is enclosed) for making a draft from the Militia; but being apprehensive, that this arrangement cannot be
            seasonably effected, I request your sanction for calling in the assistance of Capt.
            Sedan’s Company, to act, upon the request of the Civil authority,
            until the Militia are prepared to discharge the duty which the occasion requires. I am, with perfect respect Sir Your most obedt Hble
            Servt
          
            Thos Mifflin
          
        